DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 04/01/2021. In virtue of this communication, claims 1 - 14 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “304” in paragraph 0054, line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph 0039 of the specification as filed states “referring to FIG. 1”, apparently it should say “referring to FIG. 2”. 
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim contains period after the limitation “inbound updated link data received via the communications assets from at least one second host platform.” which is in the middle of the claim.  This period needs to be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the associated platform data" in lines 10 – 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitations "the at least one remote platform" and “the associated radio data”.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 14 recites the limitation "the associated radio data".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 – 14 are also rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160127392 (Baxley) in view of US 20110090939 (Diener) and US 7643428 (Dwekat).
Regarding claim 1, Baxley teaches “A communications link status analyzer apparatus (signal analysis system 130 together with sensors 120 in FIG 1 with corresponding description. Also shown in FIG 2 – 6), comprising:
at least one radio systems interface (RSI) (Fig. 3 and par. 0071: at least one or more software-defined radios 335 with corresponding raw signal analysis engine 240; also hardware-defined radios 340) communicatively coupled to one or more communications assets (Fig. 3 and par. 0071: A plurality of antennas 210 and an antenna signal-switching network 310. Fig. 2 and par. 0062: Antenna 210. Additionally, as stated in paragraph 0033, the wireless devices 110 may also make use of the networks 150. Thus, in this embodiment, the antennas installed at those wireless devices 110 connected to the network 150 may also be considered as some of the “one or more communications assets”) associated with a host platform (Fig. 1 and 3: signal analysis system 130 with console 140), the RSI comprising one or more spectrum sensors configured to collect radio data associated with communications traffic received by the one or more communications assets (par. 0026: Sensors 120A-120E can collect and report radio frequency signals (the signals, representing “communication traffic” between different devices 110 in FIG 1, are received by the antennas 210 and thus are “associated with communications traffic received by the one or more communications assets”) within the surrounding electromagnetic environment. Par. 0080: the raw signal analysis engine 240 (“spectrum sensors”) may perform time-frequency analysis of the radio frequency signal 215 from a particular antenna 210. The time-frequency information from the radio frequency signal 215 may be encoded as a feature vector and time-frequency bins may be defined and the spectral intensity of the radio frequency signal 215 corresponding to each time-frequency bin may be represented within the feature vector.);
at least one data manager operatively coupled to the RSI (paragraphs 0124 – 0129 disclose various databases within the device. Therefore, any hardware and/or software responsible for writing/reading to and from these databases corresponds to the claimed “at least one data manager”)…”
“…one or more control processors operatively coupled to the data manager (Fig. 3 and par. 0071 and Fig. 6: Various modules associated with the signal analysis system 130 may further process these receiver outputs. These modules may include, for example, space-time-frequency analysis 350, geolocation 355, pair-wise link association 360, data throughput estimation 365, device classification 370, and attack classification 375.), the control processors comprising:
a link record (disclosed as set of feature vectors in paragraph 0066. A signal feature vector may be a set of values representing attributes of the signal. The attribute information can describe one or more signal features of a communicated signal within the radio frequency signals. Feature vectors may be passed from one stage of analysis or processing to another. At each step, attributes may be added or subtracted from the feature vector further refining the attributes of the particular signal. Such refinement of the feature vector may support identifying, classifying, or otherwise interpreting the content of the signal. During this hierarchical and/or iterative interpretation of the signal various modifiers or descriptors indicating features or attributes of the signal may be appended to the feature vectors at each processing step.);
a link analyzer (may be mapped to at least pair-wise link association module 360 and data throughput estimation module 365 in paragraphs 0071 and FIG 3 and 6) configured to:
identify at least one current link corresponding to a first communications port of the one or more communications assets and to a remote platform (paragraph 0116: The pair-wise link association module 360 may determine a link pair (“identify at least one current link”) of wireless devices 110. Generally a signal emanates from a source wireless device 110 and is intended for one or more destination wireless devices 110 (either source or destination wireless devices for the link represent “corresponding … to a remote platform”). The emitting device and a receiving device may constitute a link pair. The signal which was used to determine this link pair (“at least one current link”) was received through at least one antenna 210A…C (see FIG 3) which also represents “a first communications port of the one or more communications assets” thus providing “correspondence”. Alternatively or additionally, when some of the wireless devices 110 are connected to the network 150, as explained above and also in paragraph 0033 of Baxley, their antennas are being part of “one or more communications assets”, a particular antenna representing “a first communications port of the one or more communications assets”. Therefore, determination of the link pair between such connected device 110 and another device 110 would also meet this limitation);
identify platform data associated with at least one of the current link and the remote platform (paragraph 0118: space-time-frequency association may be used to perform a more nuanced evaluation for likely communication pairs. Signal pairing mechanisms such as time division duplexing (TDD), frequency division duplexing (FDD), or space division duplexing (SDD) may indicate communicating pairs of wireless devices 110. For example, if a first geolocation feature vector and a second geolocation feature vector both occupy the same frequency, but never at an overlapping time, it may be inferred that the wireless devices 110 associated with those vectors may be a communicating pair using TDD, which represents “platform data”. Paragraphs 0120 – 0123 also provides examples of various “platform data”, such as device and attack classification. Paragraph 0143: In block 740, the geolocation module 355 analyzes received signals to locate the position of wireless devices 110 within the electromagnetic environment, the position being another type of “platform data”. Paragraph 0119: The data throughput estimation module 365 can estimate an amount of data in each pairwise feature vector. By pairing the modulation feature values included in the pair-wise feature vector with the signal signature database entries, modulation and link analysis can provide a reasonably accurate estimate of the data throughput for each pair-wise feature vector.); and
update the link record with at least one of the current link and the platform data (paragraph 0144: In block 745, the pair-wise link association module 360 may determine a link pair of wireless devices 110. Feature vectors (“the link record”) successfully evaluated by the pair-wise link association module 360 may be appended (“update”) with a new set of feature vectors that contain the pairwise link information (update “with at least one of the current link”). Paragraph 0115: Resultant geolocation track data may be incorporated into the aggregate feature vector to create a feature vector that includes location data (update with “the platform data”). Paragraph 0119: An estimate of the data throughput for each signal may be added to each corresponding pair-wise feature vector (update with “the platform data”). The amended pair-wise feature vector may now be referred to as a data throughput feature vector.)…”
“…an operator interface configured to forward…” “…to an operator of the host platform (paragraph 0026: A console 140 can provide a user interface for configuring, controlling, or reviewing analysis results associated with the signal analysis system 130. Paragraph 0031: The console 140 can provide visualization features for use by security administrators to monitor the electromagnetic environment for wireless security threats.).”


Diener in par. 0066 teaches that the spectrum activity information (“the collected radio data”) can be accumulated and stored on a short-term basis (seconds or minutes) or a long-term basis (minutes to hours) for subsequent analysis. For example, the long-term storage of spectrum activity information may be useful for data mining and other non-real-time processing applications. Also in paragraph 0148: The data mining services 88 (“at least one data manager”) involves capturing spectrum activity information for long-term storage in a database (“in one or more databases associated with the host platform”). By analyzing the spectrum activity information in non-real-time using queries, network administrators can determine various situations such as at what time of day interference is a problem, in what areas of a region of operation is there the heaviest loading of the spectrum, etc.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Diener saving spectrum activity information in a database, in the system of Baxley. Doing so would have allowed to perform subsequent analysis including data mining and other non-real-time processing applications so that an operator can determine various situations such as at what time of day interference is a problem, in what areas of a region of operation is there the heaviest loading of the spectrum, etc. (see Diener, par. 0066 and 0148).

Baxley does not disclose “a propagation analyzer configured to generate at least one propagation forecast associated with a future state of the current link based on the 
Dwekat teaches monitoring the status and forecasting the exhaust date of communications links. Initially, data ports are monitored corresponding to one or more communications links over a period of time. Next, utilization statistics are polled and stored in a database. Thereafter, an average and a rate of change are calculated using the utilization statistics. Based on these calculations, a date of exhaustion can be forecasted. (all of this in abstract) Col. 4 lines 10 – 14 state that a communications link can be a communications channel for transmitting data between two endpoints (which aligns with the communication links of Baxley). The method provides multiple steps for accurately determining whether a communications link is faulty. Col. 4 lines 36 – 41: communications links are referenced for utilization statistics over a period time. During the referencing stage for utilization statistics, the rate of data flow (which corresponds to data throughput of Baxley and “the platform data” of instant claim)), which is measured in Bits per sec, is sampled multiple times a day (thus, “based on the associated platform data”). Col. 4 lines 54 – 57: the utilization statistics can be retrieved and processed for future calculations. The utilization statistics can be used to calculate an average and a rate of change using a trimmed set of data. Col. 5 lines 4 – 5: Upon calculation of the average and rate of change, a date of exhaustion for the communications links can be calculated. Also FIG 2 with corresponding description disclose a method for forecasting a date of exhaustion for a communications link 200. The hardware/software resources to perform the method represent “a propagation analyzer” which is “configured to generate at least one propagation forecast associated with a future state (i.e. exhaustion) of the current link based on the associated platform data” since it is based on utilization statistics, such as rate of data flow. Col. 6 lines 54 – 67: From the comparison results, the expected date of the exhaustion for a communications link can be forecasted. The number of days remaining until a communications link is exhausted can be calculated by computing the number of days it takes for the calculated average corresponding the calculated average rate of growth to exceed a predetermined exhaust threshold value. Col. 7 lines 25 – 28: a graph tool showing the utilization statistics for monitoring the status of the communications links and forecasting the exhaust date of the communications links. In other words, presentation to the operator of the forecasted exhaust date (“the at least one propagation forecast”) is either implicitly present within the graph tool, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this presentation on the graphical user interface to the user of the system. Doing so would have been consistent with the stated purpose of letting the user know when the link utilization will reach exhaust threshold value.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dwekat method of calculating forecasted exhaust date of communications links, in the system of Baxley for the links detected by the sensors. Doing so would have allowed not only to monitor communication between different entities but also to forecast their utilization into the future thus expanding capability of the system especially with respect to “own” wireless devices 110 which may be connected to the same network 150 shown in FIG 1 (see Baxley, paragraph 0033: the wireless devices 110 may make use of the networks 150.)

Regarding claim 2, Baxley teaches “wherein at least one of the host platform and the remote platform is a mobile platform (paragraph 0027: The wireless devices 110 (“at least one of … the remote platform”) may include smartphones, computers, wearable devices, automotive systems, avionics, all these being examples of “mobile platform”).”
Regarding claim 3, Baxley teaches “wherein the platform data is selected from a group including:
a signal strength associated with the communications traffic;
a frequency associated with the communications traffic (paragraph 0089: The time-frequency analysis module 410 can generate a set of frequency-domain data vectors for each radio frequency signal 215. The spectrum intensity for each time-frequency bin associated with the frequency-domain data vectors may be encoded as dimensions of feature vectors for each of the radio frequency signals 215.); and
a transmission mode associated with the communications traffic (as was explained above in the rejection of claim 1, paragraph 0118: space-time-frequency association may be used to perform evaluation for likely communication pairs. Signal pairing mechanisms such as time division duplexing (TDD), frequency division duplexing (FDD), or space division duplexing (SDD) may indicate communicating pairs of wireless devices 110. For example, if a first geolocation feature vector and a second geolocation feature vector both occupy the same frequency, but never at an overlapping time, it may be inferred that the wireless devices 110 associated with those vectors may be a communicating pair using TDD, which represents “platform data” as well as “a transmission mode associated with the communications traffic”. Feature vectors successfully evaluated by the pair-wise link association module may be appended with a new set of feature vectors that contain the pairwise link information. Also paragraph 0121 regarding determination of different modes of communication including duplexing such as TDD, FDD, SDD, or other such duplexing. Paragraph 0165 regarding different types of duplexing which represent “transmission mode”).”
Regarding claim 4, Baxley teaches “wherein the platform data includes timing data corresponding to at least one of the current link and the remote platform (paragraph 0080: the raw signal analysis engine 240 may perform time-frequency analysis of the radio frequency signal 215 from a particular antenna 210. The time-frequency information from the radio frequency signal 215 may be encoded as a feature vector. Paragraph 0090: data vectors can be plotted to show the time-frequency energy in the RF environment. Paragraphs 0099 and 0101: time-frequency plots 520. Paragraph 0100: The raw digital signal plot 510 can visualize a signal amplitude (such as voltage, current, power, or so forth) as a function of time. Also paragraph 0118 with regards to TDD conditions. All of the above represent “timing data corresponding to at least one of the current link and the remote platform”).”
Regarding claim 5, Baxley in combination with Dwekat teaches or fairly suggests “wherein: the at least one propagation forecast includes at least one designation of the current link as an obsolete link (first, the specification of instant application defines “obsolete link” as the link determined to be of low present or future viability (see spec. paragraph 0047). In view of this, Dwekat, col. 6 lines 54 – 67: From the comparison results, the expected date of the exhaustion for a communications link can be forecasted. The number of days remaining until a communications link is exhausted can be calculated by computing the number of days it takes for the calculated average corresponding the calculated average rate of growth to exceed a predetermined exhaust threshold value. As a result, a communications link technician could take all the necessary precautions to replace the communications link in a timely manner. Col. 6 lines 22 – 25: a warning can be sent to a user to replace a communications link, if the current exhaust value exceeds a predetermined exhaust threshold value. In other words, by sending a warning with respect to a particular communications link, the link is thus designated as to be replaced which is the same as recited by the claim “obsolete” since it is no longer viable or would no longer be viable in nearest future. Similar information is contained in col. 6 lines 40 – 50: based on determination, a warning can be sent to a user to replace the communications link.); and the link analyzer is configured to remove the obsolete link from the link record (although this specific limitation is not disclosed, it would have been obvious to a person of ordinary skill in the art at the effective filing date that, upon replacement of the link which was previously found to be in exhaust state or reaching an exhaust state in nearest future (“the obsolete link”), to remove the information regarding the link from the record as no longer current. Doing so would have allowed to keep the information within the database and for presentation to the operator most updated.).”
Regarding claim 7, Baxley in combination with Dwekat teaches or fairly suggests “wherein the at least one propagation forecast includes at least one of:
a command signal corresponding to the current link (Dwekat, col. 6 lines 22 – 25: a warning can be sent to a user to replace a communications link (“the current link”), if the current exhaust value exceeds a predetermined exhaust threshold value. Similar information is contained in col. 6 lines 40 – 50: based on determination, a warning can be sent to a user to replace the communications link.  In other words, this warning signal with respect to a particular communications link to be replaced sent to the user is actually “a command signal” which is “corresponding to the current link” that needs to be replaced.); and 
an event plan responsive to the command signal, the event plan configured to initiate an event mode of the host platform (Since the claim is written in the alternative form (“at least one of A and B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claim 8, “wherein the host platform is a first host platform in the event mode, and: the one or more communications assets are configured to: periodically transmit at least one first beacon signal; and receive at least one second beacon signal transmitted by the at least one remote platform,” this claim depends from claim 7. However, since the parent claim is written in the alternative form (“at least one 
Regarding claim 9, “The communications link status analyzer apparatus of claim 8, wherein: the link analyzer is configured to generate outbound updated link data by verifying each current link in the link record based on at least one element selected from a group including: the received second beacon signal; radio data associated with the second beacon signal; and inbound updated link data received via the communications assets from at least one second host platform. and the communications assets are configured to forward the outbound updated link data to the at least one second host platform,” this claim depends from claim 8 and thus requires all the limitations from claim 8 (such as, for example, receiving “second beacon signal”). However, the limitations of claim 8 follow from the limitation “B” of claim 7 recited on alternative basis (“at least one of A and B”). In this case the limitation “A” is met in parent claim 7 which does not have any dependencies in claim 8. Therefore, claim 9 requiring all the limitations of claim 8 also follows from the limitation “B” of claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160127392 (Baxley) in view of US 20110090939 (Diener) and US 7643428 Dwekat) as applied to claim 1 above, and further in view of US 20060291580 (Horvitz).
Regarding claim 6, Baxley does not teach “wherein: the at least one propagation forecast includes best path information associated with at least one of the current link and the remote platform.”
Horvitz in FIG 7 and paragraph 0166 teaches a method for determining the expected utility of a communication between transmitter and receiver (each corresponding to claimed “the remote platform”) and for selecting a channel based on the highest expected utility. At 710, a potential communication channel is identified from one or more available communication channels. The potential communication channel may be currently available and/or it may be available at one or more points of time in the future (corresponds to a link pair of Baxley and “the current link” of instant claim). At 720, the expected utility of a communication via the potential communication channel is computed. Such utility may depend, for example, on the reliability of the channel, and the context and preferences of the communicating parties. This is repeated for all the available channels. At 740, based on the expected utilities determined at 720, the channel with the greatest expected utility can be identified, and, in one example of the present invention, a communication via that channel can be commenced (“the at least one propagation forecast includes best path information”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Horvitz determination of best channel between two communicating transceivers, in the system of Baxley. Doing so would have maximized the expected utility of the communication (see Horvitz, 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160127392 (Baxley) in view of US 7643428 (Dwekat).
Regarding claim 10, Baxley teaches “A method for communications link status analysis, comprising:
collecting, via one or more spectrum sensors, radio data associated with communications traffic by listening to communications assets of a host platform (par. 0026: Sensors 120A-120E can collect and report radio frequency signals (the signals, representing “communication traffic” between different devices 110 in FIG 1, are received by the antennas 210 and thus “by listening to communications assets”) within the surrounding electromagnetic environment. Par. 0080: the raw signal analysis engine 240 (“spectrum sensors”) may perform time-frequency analysis of the radio frequency signal 215 from a particular antenna 210. The time-frequency information from the radio frequency signal 215 may be encoded as a feature vector and time-frequency bins may be defined and the spectral intensity of the radio frequency signal 215 corresponding to each time-frequency bin may be represented within the feature vector. The antennas belong to the signal analysis system 130 with console 140 (“host system”) in Fig. 1 and 3);
(paragraph 0116: The pair-wise link association module 360 may determine a link pair (“identifying at least one current link based on the radio data”) of wireless devices 110. Generally a signal emanates from a “a communications port” of a source wireless device 110 (“a remote platform transmitting the associated communications traffic”) and is intended for one or more destination wireless devices 110. The emitting device and a receiving device may constitute a link pair. The signal which was used to determine this link pair (“at least one current link”) was received through at least one antenna 210A…C (see FIG 3) which may also be mapped to “a first communications port”.);
updating a link record of the host platform with the at least one current link and platform data associated with at least one of the current link and the remote platform (paragraph 0144: In block 745, the pair-wise link association module 360 may determine a link pair of wireless devices 110. Feature vectors (“a link record”) successfully evaluated by the pair-wise link association module 360 may be appended (“updating”) with a new set of feature vectors that contain the pairwise link information (updating “with at least one of the current link”). Paragraph 0115: Resultant geolocation track data may be incorporated into the aggregate feature vector to create a feature vector that includes location data (updating with “platform data”). Paragraph 0119: An estimate of the data throughput for each signal may be added to each corresponding pair-wise feature vector (update with “platform data”). The amended pair-wise feature vector may now be referred to as a data throughput feature vector. All this is “associated with at least one of the current link and the remote platform”)…”

Baxley does not disclose “forecasting at least one future state of the current link based on the associated platform data; and
forwarding the at least one future state to at least one operator of the host platform.”

Dwekat teaches monitoring the status and forecasting the exhaust date of communications links. Initially, data ports are monitored corresponding to one or more communications links over a period of time. Next, utilization statistics are polled and stored in a database. Thereafter, an average and a rate of change are calculated using the utilization statistics. Based on these calculations, a date of exhaustion can be forecasted. (All this in abstract) Col. 4 lines 10 – 14 state that a communications link can be a communications channel for transmitting data between two endpoints (which aligns with the communication links of Baxley). The method provides multiple steps for accurately determining whether a communications link is faulty. Col. 4 lines 36 – 41: communications links are referenced for utilization statistics over a period time. During the referencing stage for utilization statistics, the rate of data flow (which corresponds to data throughput of Baxley and the “platform data” of instant claim)), which is measured in Bits per sec, is sampled multiple times a day (thus, “based on the associated platform data”). Col. 4 lines 54 – 57: the utilization statistics can be retrieved and processed for i.e. exhaustion) based on the associated platform data” since it is based on utilization statistics, such as rate of data flow. Col. 6 lines 54 – 67: From the comparison results, the expected date of the exhaustion for a communications link can be forecasted. The number of days remaining until a communications link is exhausted can be calculated by computing the number of days it takes for the calculated average corresponding the calculated average rate of growth to exceed a predetermined exhaust threshold value. Col. 7 lines 25 – 28: a graph tool showing the utilization statistics for monitoring the status of the communications links and forecasting the exhaust date of the communications links. In other words, presentation to “at least one operator of the host platform” of the forecasted exhaust date (“the at least one future state”) is either implicitly present within the graph tool, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this presentation on the graphical user interface to the user of the system. Doing so would have been consistent with the stated purpose of letting the user know when the link utilization will reach exhaust threshold value.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dwekat method of calculating forecasted exhaust date of communications links, in the system of Baxley for 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160127392 (Baxley) in view of US 7643428 (Dwekat) as applied to claim 10 above, and further in view of US 20060291580 (Horvitz).
Regarding claim 11, this claim is rejected because of the same reasons as set forth in the rejection of claim 6 because they have similar limitations.

Allowable Subject Matter
Claims 12 – 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648